department of the treasury internal_revenue_service washington d c cc dom it a 3skassell plr-118023-99 uil-170 number info release date dear this is to inform you that we decline to rule on your private ruling_request dated date submitted on behalf of section dollar_figure of revproc_2000_1 2000_1_irb_21 provides that the service may decline to issue a letter_ruling in certain areas because of the factual nature of the problem involved or when appropriate in the interest of sound tax_administration you ask us to rule on whether taxpayer may take charitable_contribution deductions under sec_170 sec_2055 and sec_2522 of the internal_revenue_code as we have explained to you a charitable_contribution_deduction is not allowed where the contribution serves a limited private purpose rather than a public purpose because in this case the size of the class of descendants of taxpayer’s ancestors qualifying for scholarships cannot be determined we cannot ascertain whether or not taxpayer’s contribution serves a limited private purpose therefore we decline to rule sec_15 of revproc_2000_1 permits the user_fee to be refunded where the service declines to rule accordingly this case will be closed and your user_fee will be refunded to you if you have any further questions please call susan kassell of this office at sincerely yours assistant chief_counsel income_tax accounting by karin g gross senior technician reviewer branch cc
